El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
Juan Pujols fné acusado en 32 de noviembre de 1912 ante el Tribunal de Distrito de Guayama del delito de incen-dio malicioso por liaber pegado fuego en la nocbe del 4 de septiembre de 1912 a la casa de Francisco Roger en la que tenía el acusado su establecimiento mercantil, situada en el pueblo de Aibonito, correspondiente al Distrito Judicial de Guayama. El día antes de presentarse la acusación solicitó Pujols de dicho tribunal qne sobreseyera la cansa fundán-dose en que habían transcurrido más de sesenta días desde *882su detención sin presentarse acusación contra él y en que no había sido llevado a la presencia de algún juez para que inves-tigase la existencia de causa probable para la detención. Aun cuando no consta en la transcripción la resolución que tuvo esa petición debemos suponer que fue contraria al acusado toda vez que el juicio continuó hasta sentencia; pero como no fué jurada ni consta que se practicara prueba es innecesario que consideremos si, como sostiene Pujols en esta apelación, el juez inferior cometió error al desestimarla ya que las alegacio-nes de hechos de las partes no son por sí solas bastantes para tenerlas por ciertas y basar en ellas nuestra resolución.
En igual situación se halla la excepción que el acusado opuso contra la acusación, fundada en que el Tribunal de Distrito de Gruayama carecía de jurisdicción para conocer del juicio porque tenía pendiente de resolución en el Tribunal de Distrito de Ponce una solicitud de habeas corpus y por-que no había sido llevado ante un juez para investigación de causa probable para su prisión, pues aunque se expresa que se presentaba una declaración jurada para probar algu-los extremos de la objeción, no la encontramos en los autos, ni siquiera constancia de que se presentara.
Pero leyendo el alegato del apelante Pujols se ve que trata muy superficialmente esas cuestiones porque el ver-dadero motivo de su recurso es que la prueba es insuficiente para sostener el veredicto de culpabilidad pronunciado por el jurado y la consiguiente sentencia dictada por el tribunal de distrito. Antes que ésta se dictara solicitó Pujols que se le concediera un nuevo juicio por ser el veredicto contrario a la prueba y contra la resolución que se lo negó y contra la sentencia estableció el presente recurso de ape-lación en el que trata conjuntamente la cuestión de la insu-ficiencia de la prueba.
Sostiene el apelante que la prueba es insuficiente porque siendo circunstancial o de indicios no es de tal naturaleza que produzca la convicción del apelante.
Para probar el Fiscal su acusación presentó testigos por *883cuyos testimonios puede llegarse a las siguientes conclusiones: que a eso de las 9 de la noche del 4 de septiembre de 1912 un incendio destruyó el establecimiento mercantil del ape-lante y la casa de Francisco Roger en que se hallaba; que la tienda fné cerrada a eso de las seis de la tarde; que hacían pocos meses que el apelante se había establecido habiendo asegurado sus provisiones por la cantidad de $8,000 en el mes do mayo; que cuando en julio o agosto le fné tasado su establecimiento para las contribuciones manifestó al tasa-dor que había provisiones por valor de $10,000 pero según dicho funcionario sólo tenía $5,000, así se lo manifestó y esa fné la cantidad que le fijó; que entonces dijo también al tasador que no tenía libros porque hacía poco que había empezado; que el día antes del incendio envió a un estable-cimiento de La Plata una carreta con provisiones; que según numerosos testigos, cuando el incendio, sólo había en la tienda provisiones por valor aproximado de $2,000; que al acusado se le quemaron los libros pero no la póliza de seguro que guar-daba fuera de la tienda; que pocos días después del incen-dio pasó una nota a la compañía aseguradora reclamándole como existencias destruidas la cantidad de $6,898.72; que el acusado fué visto salir de la tienda en el momento de iniciarse el fuego; que se encontraron cerca de una estiba de arroz dos latas de gas con agujeros para la salida del líquido; que el apelante decía a las personas que trataban de apagar el fuego que no se acercaran porque adentro había gasolina y alcohol; que por su parte nada hizo para sofocar el incen-dio pues por el contrario se retiró del sitio; que cuando se quemaban las puertas caían por ellas atados de planchas de zinc las que según un dependiente suyo estaban colocadas en los lienzos de pared entre las puertas y que días antes del fuego trató de vender varias cajas de latas de gasolina diciendo que lo hacía porque si ocurría un incendio no le paga-rían el aseguro.
Tal es a grandes'rasgos la prueba que sirvió de base al jurado para pronunciar su veredicto de culpabilidad aun-*884que también el acusado presentó algunos testigos para demos-trar. que sus existencias eran cuando el incendio por valor de $6,000 a $7,000, prueba que el apelante estima insuficiente para declararle culpable.
Reconoce el apelante que las instrucciones del juez al jurado con respecto a las condiciones que lia de reunir la prueba circunstancial o de indicios fueron correctas y nosotros, por el examen que liemos hechos de todas las pruebas, llegamos a la conclusión de que no encontramos motivo para declarar que no sostengan el veredicto del jurado.
No tenemos necesidad de considerar separadamente los distintos indicios que demuestran la culpabilidad del ape-lante porque son tantos y tan poderosos algunos de ellos que sostienen el veredicto dictado contra él. Por ejemplo, el hecho de asegurar su establecimiento por una cantidad muy superior a las existencias que tenía y tratar de cobrar cerca de siete mil pesos como consecuencia del incendio, cuando solamente se le quemaron por valor aproximado de dos mil dólares es un grave indicio de que produjo el incendio para ganar la diferencia; indicio que se hace más fuerte al tener en cuenta que el día antes del incendio sacó una carretada de provisiones, que se encontraron latas abiertas de gaso-lina junto a una estiba de arroz, que fue visto salir de la tienda en los momentos de empezar el fuego y que impedía el auxi-lio de la tienda manifestando que había dentro materias in-flamables.
La moción de nuevo juicio en el particular de nuevas pruebas también fué propiamente denegada porque toda ella es acumulativa y carece en su mayor parte de la condición de ser descubierta después del juicio pues de la declaración del apelante resulta que conocía mucha de ella antes del juicio. Además, no se ha demostrado que no pudiera ser conocida antes de celebrarse el juicio, mediante el ejercicio de debida diligencia. El Pueblo v. Goitía, 5 D. P. R. 248; El Pueblo v. Díaz (a) Martillo, 5 D. P. R. 414; El Pueblo v. Milán, 7 D. P. R. 456; El Pueblo v. Rosado, 16 D. P. R. *885434; El Pueblo v. Español, 16 D. P. R. 216 y Delanoy v. Blondet, 22 D. P. R. 235.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.